711 N.W.2d 745 (2006)
474 Mich. 1111
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Ryan James STEWART, Defendant-Appellant.
Docket No. 130496 & (17), COA No. 262554.
Supreme Court of Michigan.
April 13, 2006.
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the January 6, 2006 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet *746 the burden of establishing entitlement to relief under MCR 6.508(D).